Quinn, Chief Judge
(concurring) :
The Federal courts have strongly condemned the practice of the prosecuting attorney throwing “his own weight into the scales against the defendant” by testifying in other than “unavoidable” situations1 or “under most extraordinary circumstances.”2 However, there was no objection by defense counsel. In my opinion, the improper procedure did not prejudice the accused. I agree with the principal opinion as to the other issues and I join in the disposition of the case.

 United States v Pepe, 247 F2d 838 (CA2d Cir) (1957).


 Robinson v United States, 32 F2d 505 (CA9th Cir) (1928).